DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on February 3, 2021.
Applicant’s amendment to the Abstract regarding the objection directed toward the Abstract containing more than 150 words has been considered and is persuasive, therefore the specification objection has been withdrawn.
The applicant’s cancelation of Claims 2, 4, 6, 8, 10, and 12 has been acknowledged.
The applicant’s amendments to Claims 1, 3, 5, 7, 9, and 11 regarding the interpretation under 112(f) has been considered and is persuasive, therefore the 35 USC § 112(f) objection has been withdrawn.
Applicant’s amendments to claims 1 and 13 regarding the limitations incorporated from Claim 2 have been considered, however the 35 USC § 103 rejection over Kondo (JP 2943015B2) in view of Koide (JP 2013111309A) will be maintained.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese
Patent Application Number JP2016-034610 filed on February 25, 2016 and priority to PCT/JP2017000591 filed January 11, 2017 are acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2943015B2 – machine translation), and further in view of Koide (JP 2013111309A – machine translation).
Regarding Claim 1, Kondo discloses an ultrasound diagnostic apparatus (Para [0001] Background of Invention) comprising:
an ultrasound probe (Para [0010] – probe (22));
a collation pattern memory that stores a plurality of collation patterns corresponding to a plurality of examination parts of the subject in advance (Page 2 Para [0005] – “A diagnostic site discriminating apparatus according to the present invention comprises: an image data reading means for reading image data from an ultrasonic diagnostic apparatus; an image pattern extracting means for ;
a processor configured to transmit and receive an ultrasound beam to and from the subject using the ultrasound probe and convert a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (Page 2 Para [0010] discloses an ultrasound apparatus with an ultrasound probe and a beamformer, Page 3 Para [0025] discloses that the images are displayed therefore the imaging unit transmits and receives and ultrasound beam from the probe and converts it to imaging data and generates an ultrasound image, As shown in Fig. 1 the CPU is in communication with the beamformer therefore the CPU transmits and receives an ultrasound beam);
wherein the processor reads a collation pattern corresponding to an examination part which is located in the vicinity of the examination part corresponding to the read collation pattern from the collation pattern memory, in addition to the collation patterns read from the collation pattern memory, and determines the imaging part (Page 2 Paragraph 6 – “Pattern data storage means for storing pattern data, search means for searching the pattern data storage means to find pattern data similar to the extracted image pattern, and outputting a diagnostic part corresponding to the similar pattern data”, for clarification Paragraph 18 (Pg. 3 Para.5) discloses that the processor extracts an image pattern and collates it with additional pattern data, additionally as interpreted by the examiner an examination part located in the vicinity may be included in the extracted image therefore by finding pattern data similar to the extracted image an examination part located in the vicinity would also be matched to a pattern).
Conversely Kondo does not disclose an information input device that is used by a user to input examination type information indicating content of an examination for continuously examining the plurality of examination parts;
A processor configured to decide a determination order of the plurality of examination parts to be continuously examined, on the basis of the examination type information input through the information input device; and
a processor configured to read the collation patterns corresponding to the examination parts to be continuously examined from the collation pattern memory according to the determination order decided and sequentially collate the ultrasound image generated by the imaging unit in the determination order using the read collation patterns to determine an imaging part of the subject.
reading patterns according to the determination order, and determines the imaging part.
However Koide discloses an information input device that is used by a user to input examination type information indicating content of an examination for continuously examining the plurality of examination parts (Page 2 Description Paragraph 2 – “When imaging an ultrasound image, various parameters are set in the operation unit of the ultrasound diagnostic apparatus”, Page 3 Paragraph 12 – “First, in step S1, the operation unit 7 performs input for selecting an examination application site. Here, it is assumed that the examination of the lower limb is selected as the examination application site.”);
a processor configured to decide a determination order of the plurality of examination parts to be continuously examined, on the basis of the examination type information input through the information input device (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle” Therefore it is interpreted the scan part is determined based on the preset scan order and it is also interpreted the scan order would be set by a unit additionally as cited above the examination type information is input to the information input unit Page 3 Paragraph 12, Page 3 Paragraph 2 – “The control unit 8 includes a CPU (Central Processing Unit) (not shown). The control unit 8 reads a control program stored in the HDD 9 and executes functions in each unit of the ultrasonic diagnostic apparatus 1 including a movement detection function, a scan part ; and
a processor configured to read the collation patterns corresponding to the examination parts to be continuously examined from the collation pattern memory according to the determination order decided and sequentially collate the ultrasound image generated in the determination order using the read collation patterns to determine an imaging part of the subject (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle”, Claim 5 – “The scan part specifying unit specifies a scan part according to a preset scan order when the movement detecting unit detects that the ultrasonic probe has moved at a predetermined distance or more and a predetermined speed or more” Therefore it is interpreted the scan part specifying unit compares the distance and speed with the predetermined distance and speed stored for each of the scan parts in the order of the preset scan order, the predetermined distance and speed are interpreted as the patterns, Page 3 Paragraph 2 – “The control unit 8 includes a CPU (Central Processing Unit) (not shown). The control unit 8 reads a control program stored in the HDD 9 and executes functions in each unit of the ultrasonic diagnostic apparatus 1 including a movement detection function, a scan part specifying function, and a parameter setting function which will be described later.”, therefore it is interpreted the CPU reads the collation patterns),
reading patterns according to the determination order, and determines the imaging part (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle”, Claim 5 – “The scan part specifying unit specifies a scan part according to a preset scan order when the movement detecting unit detects that the ultrasonic probe has moved at a predetermined distance or more and a predetermined speed or more” Therefore it is interpreted the .
Kondo and Koide are both analogous arts considering they are both in the field of examination part determination in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo to incorporate the information input unit, the determination order, and the part determination unit of Koide to achieve the same results. One would have motivation to combine because the apparatus saves time and effort by determining the scan part as the probe is moved and automatically setting the scan parameters for each scan part that is determined (Abstract).
Regarding Claim 3, Kondo and Koide disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Kondo does not teach wherein the processor stores content of a plurality of continuous examinations for continuously examining the plurality of examination parts in advance, and
in a case in which the user inputs a continuous examination selected from the plurality of continuous examinations as the examination type information through the information input device, the processor decides the determination order of the plurality of examination parts corresponding to the input continuous examination.
However Koide discloses wherein the processor stores content of a plurality of continuous examinations for continuously examining the plurality of examination parts in advance (Page 3 Paragraph 9 – “In the HDD 9, in addition to the control program, an ultrasonic examination site such as the lower limbs and abdomen, one scan site that is an object to be scanned at each examination application site for each age and sex of the subject, and the like The distance information (hereinafter and executes functions in each unit of the ultrasonic diagnostic apparatus 1 including a movement detection function, a scan part specifying function, and a parameter setting function which will be described later.”, therefore it is interpreted the CPU decides the determination order and stores the distance information [content from a plurality of examinations]), and
in a case in which the user inputs a continuous examination selected from the plurality of continuous examinations as the examination type information through the information input device (Page 3 Paragraph 9 – “In the HDD 9, in addition to the control program, an ultrasonic examination site such as the lower limbs and abdomen, one scan site that is an object to be scanned at each examination application site for each age and sex of the subject, and the like The distance information (hereinafter referred to as “distance information DI”) is stored.”, Page 3 Paragraph 12 – “First, in step S1, the operation unit 7 performs input for selecting an examination application site. Here, it is assumed that the examination of the lower limb is selected as the examination application site.”), the processor decides the determination order of the plurality of examination parts corresponding to the input continuous examination (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle”, Page 3 Paragraph 2 – “The control unit 8 includes a CPU (Central Processing Unit) (not shown). The control unit 8 reads a control program stored in the HDD 9 and executes functions in each unit of the ultrasonic diagnostic apparatus 1 including a .
Kondo and Koide are both analogous arts considering they are both in the field of examination part determination in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo to incorporate the determination order of Koide to achieve the same results. One would have motivation to combine because the apparatus saves time and effort by determining the scan part as the probe is moved and automatically setting the scan parameters for each scan part that is determined (Abstract).
Regarding Claim 5, Kondo and Koide disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Kondo does not teach wherein the examination type information is input as a list of the plurality of examination parts to be continuously examined through the information input device by the user, and
the processor decides the determination order of the plurality of examination parts on the basis of the list input through the information input unit.
However Koide discloses wherein the examination type information is input as a list of the plurality of examination parts to be continuously examined through the information input unit by the user (Page 3 last paragraph – Page 4 first paragraph – “The distance information DI referred to here is stored for the examination application site, age, and sex input in step S1. For example, in the distance information DI, X L ≦ X ≦ X H is stored as the distance X from the base of the foot to the knee, and Y L ≦ Y ≦ Y H as the distance Y from the base of the foot to the ankle. Is stored. When the moving distance D of the ultrasonic probe 2 calculated in step S7 is X L ≦ D ≦ X H , the scan part specifying unit 83 specifies a new scan part as a knee. When the moving distance D of the ultrasonic probe 2 calculated in step S7 is ≦ D ≦ Y H , the scan part specifying unit 83 specifies a new scan part as an ankle.” Therefore when inputting distance information in step S1 the foot, ankle, and knee are input as a list of the plurality of examination parts”), and
the processor decides the determination order of the plurality of examination parts on the basis of the list input through the information input unit (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle” therefore it is interpreted the device determines the preset scan order, Page 3 Paragraph 2 – “The control unit 8 includes a CPU (Central Processing Unit) (not shown). The control unit 8 reads a control program stored in the HDD 9 and executes functions in each unit of the ultrasonic diagnostic apparatus 1 including a movement detection function, a scan part specifying function, and a parameter setting function which will be described later.”, therefore it is interpreted the CPU decides the determination order).
Kondo and Koide are both analogous arts considering they are both in the field of examination part determination in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo to incorporate the determination order of Koide to achieve the same results. One would have motivation to combine because the apparatus saves time and effort by determining the scan part as the probe is moved and automatically setting the scan parameters for each scan part that is determined (Abstract).
Regarding Claim 7, Kondo and Koide disclose all the elements of the claimed invention as cited in Claim 1.
Kondo further discloses wherein the processor sets imaging conditions corresponding to the imaging part determined (Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the and,
generates the ultrasound image according to the imaging conditions (Page 3 paragraph 11 – “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus.”, Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic diagnostic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained.”, therefore with good monitor display always being maintained it is interpreted the imaging unit generates the ultrasound image based on the scan parameters set when a new region is determined).
Regarding Claim 9, Kondo and Koide disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Kondo further discloses wherein the processor sets imaging conditions corresponding to the imaging part determined (Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic diagnostic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained.”) and,
generates the ultrasound image according to the imaging conditions (Page 3 paragraph 11 – “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus.”, Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic diagnostic device. It can be set automatically. Thus, the burden on the operator can be .
Regarding Claim 11, Kondo and Koide disclose all the elements of the claimed invention as cited in Claims 1 and 5.
Kondo further discloses wherein the processor sets imaging conditions corresponding to the imaging part determined (Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic diagnostic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained.”) and,
generates the ultrasound image according to the imaging conditions (Page 3 paragraph 11 – “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus.”, Page 3 last paragraph – “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic diagnostic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained.”, therefore with good monitor display always being maintained it is interpreted the imaging unit generates the ultrasound image based on the can parameters set when a new region is determined).
Regarding Claim 13, Kondo discloses a method for controlling an ultrasound diagnostic apparatus (last three paragraphs of page 3 disclose an ultrasound apparatus and a method for determining the examination region and automatically setting the parameters for the detected region therefore the ultrasound apparatus can be controlled by moving the probe to a different region), the method comprising:
a step of transmitting and receiving an ultrasound beam to and from a subject using an ultrasound probe and converting a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject; (Page 2 Para [0010] discloses an ultrasound apparatus with an ultrasound probe and a beamformer, Page 3 Para [0025] discloses that the images are displayed therefore there is a step of transmitting and receiving ultrasound beams from the probe and converting the received data to imaging data and generating an ultrasound image);
wherein, in the step of reading collation patterns, a collation pattern corresponding to an examination part which is located in the vicinity of the examination part corresponding to the read collation pattern is read from the collation pattern memory, in addition to the collation patterns read from the collation pattern memory (Page 2 Paragraph 6 – “Pattern data storage means for storing pattern data, search means for searching the pattern data storage means to find pattern data similar to the extracted image pattern, and outputting a diagnostic part corresponding to the similar pattern data”, for clarification Paragraph 18 (Pg. 3 Para.5) discloses that the processor extracts an image pattern and collates it with additional pattern data, additionally as interpreted by the examiner an examination part located in the vicinity may be included in the extracted image therefore by finding pattern data similar to the extracted image an examination part located in the vicinity would also be matched to a pattern).
Conversely Kondo does not disclose a step of allowing a user to input examination type information indicating content of an examination for continuously examining a plurality of examination parts;
a step of deciding a determination order of the plurality of examination parts to be continuously examined, on the basis of the input examination type information; and
reading collation patterns according to the determination order.
a step of reading collation patterns corresponding to the examination parts to be continuously examined from a plurality of collation patterns, which correspond to the plurality of examination parts and are stored in advance, according to the decided determination order and sequentially collating the ultrasound image in the determination order using the read collation patterns to determine an imaging part of the subject,
reading collation patterns according to the determination order.
However Koide discloses a step of allowing a user to input examination type information indicating content of an examination for continuously examining a plurality of examination parts; (Page 2 Description Paragraph 2 – “When imaging an ultrasound image, various parameters are set in the operation unit of the ultrasound diagnostic apparatus”, Page 3 Paragraph 12 – “First, in step S1, the operation unit 7 performs input for selecting an examination application site. Here, it is assumed that the examination of the lower limb is selected as the examination application site.”, Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle” therefore it is interpreted the device determines the preset scan order, therefore there are a plurality of examination parts including the foot, knee, and ankle when the lower limb is selected as the examination application site);
a step of deciding a determination order of the plurality of examination parts to be continuously examined, on the basis of the input examination type information (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle” Therefore it is interpreted the scan part is determined based on the preset scan order and it is also interpreted the scan order would be set by a unit, additionally as cited above the examination type information is input to the information input unit Page 3 Paragraph 12); and
a step of reading collation patterns corresponding to the examination parts to be continuously examined from a plurality of collation patterns, which correspond to the plurality of examination parts and are stored in advance, according to the decided determination order and sequentially collating the ultrasound image in the determination order using the read collation patterns to determine an imaging part of the subject. (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle”, Claim 5 – “The scan part specifying unit specifies a scan part according to a preset scan order when the movement detecting unit detects that the ultrasonic probe has moved at a predetermined distance or more and a predetermined speed or more” Therefore it is interpreted the scan part specifying unit compares the distance and speed with the predetermined distance and speed stored for each of the scan parts in the order of the preset scan order, the predetermined distance and speed are interpreted as the patterns),
reading collation patterns according to the determination order (Page 4 Paragraph 18 – “′In step S9 ′, first, the scan part specifying unit 83 specifies a scan part according to a preset scan order. For example, when the preset scan order is the order of the base of the foot, the knee, and the ankle”, Claim 5 – “The scan part specifying unit specifies a scan part according to a preset scan order when the movement detecting unit detects that the ultrasonic probe has moved at a predetermined distance or more and a predetermined speed or more” Therefore it is interpreted the scan part specifying unit compares the distance and speed with the predetermined distance and speed stored for each of the scan parts in the order of the preset scan order [determination order], the predetermined distance and speed are interpreted as the patterns).
Kondo and Koide are both analogous arts considering they are both in the field of examination part determination in an ultrasound image.
.
Response to Arguments
Applicant’s arguments, see pages 8-9 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 1 and 13, has been fully considered and is not persuasive. Applicant argues that Kondo does not teach the newly amended limitation because pattern data similar to the extracted image pattern of Kondo is different from pattern data which is located in the vicinity of a part corresponding to the extracted image pattern. 
However the amended Claim limitation recites “corresponding to the read collation pattern” which is a stored pattern and “the extracted image pattern” is the image being used to match with the stored patterns as interpreted by the examiner.  
Additionally applicant does not explain how they are different.  Further, as per MPEP 
I. ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Kondo discloses that pattern data is stored and collated which is then used to find a pattern similar to the extracted image to output a diagnostic part.  Based on the examiners interpretation of Kondo an extracted image may contain more than one “part” therefore parts in the vicinity of the object in the center of the image may be identified based on matching pattern data. Therefore Konda reads on the newly amended limitation of Claims 1 and 13 and the 35 USC § 103 rejection of claims 1 and 13 will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793